In an action to recover damages for breach of contract, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Rudolph, J.), dated May 8, 2007, as granted those branches of the defendant’s motion which were for summary judgment dismissing the second and third causes of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to raise a triable issue of fact in response to the defendant’s prima facie showing of its entitlement to judgment as a matter of law based on the unambiguous terms of the contract. The contract should be enforced according to its plain meaning (see W.W.W. Assoc. v Giancontieri, 77 NY2d 157, 162 [1990]; McGuckin v Snapple Distribs., Inc., 41 AD3d 795 [2007]). Therefore, the Supreme Court properly granted those branches of the defendant’s motion which were for summary judgment dismissing the second and third causes of action. Ritter, J.P., Miller, Dillon and McCarthy, JJ., concur.